 Case 1:18-cv-01334-RJJ-PJG ECF No. 57 filed 07/09/19 PageID.449 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN

MICHAEL PUNG, as the personal
representative of the ESTATE OF                Case No.: 18-cv-1334
TIMOTHY SCOTT PUNG,                          Honorable Robert J. Jonker
     Plaintiff,
                                             RULE 16 JOINT REPORT
     v.

PETER M. KOPKE, in his
personal capacity,
PATRICIA DEPRIEST, in her
personal capacity;
STEVEN W. PICKENS, in his
personal capacity, and
COUNTY OF ISABELLA COUNTY
     Defendants
                                    /

OUTSIDE LEGAL COUNSEL PLC               CUMMINGS, MCCLOREY, DAVIS &
PHILIP L. ELLISON (P74117)              ACHO, PLC
Attorney for Pung/Estate                ALLAN C. VANDER LAAN (P33893)
PO Box 107                              BRADLEY C. YANALUNAS (P80528)
Hemlock, MI 48626                       Counsel for Steven Pickens / County
(989) 642-0055                          of Isabella
(888) 398-7003 - fax                    2851 Charlevoix Dr, S.E., Ste 327
pellison@olcplc.com                     Grand Rapids, MI 49546
                                        (616) 975-7470
WILLIAM SELESKY (P77750)                avanderlaan@cmda-law.com
Department of Attorney General          byanalunas@cmda-law.com
Asst Attorney General - Labor Div
Counsel for Peter Kopke                 CHARLES A. LAWLER (P65164)
P.O. Box 30217                          CLARK HILL PLC
Lansing, MI 48909                       Counsel for Patricia DePriest
(517) 373-2560                          212 E. Cesar E. Chavez Ave.
SeleskyW1@michigan.gov                  Lansing, Michigan 48906
                                        (517) 318-3100
                                        clawler@clarkhill.com



                                        1
 Case 1:18-cv-01334-RJJ-PJG ECF No. 57 filed 07/09/19 PageID.450 Page 2 of 5




        JOINT RULE 16 SCHEDULING CONFERENCE REPORT

      A Rule 16 Scheduling Conference is scheduled for July 16, 2019,
before the Hon. Robert J. Jonker. Appearing for the parties as counsel will
be:

     Philip L. Ellison (P74117)
     Attorney for Pung/Estate

     Department of Attorney General
     Asst Attorney General
     Counsel for Peter Kopke

     Allan C. Vander Laan (P33893)
     Counsel for Steven Pickens / County of Isabella

     Charles A. Lawler (P65164)
     Counsel for Patricia DePriest

(1) Jurisdiction: The basis for the Court’s jurisdiction is 28 U.S.C. §§ 1331
and 1343; 42 U.S.C. § 1983.

(2) Jury or Non-Jury: This case is to be tried before a jury.

(3) Judicial Availability: The parties do not agree to have a United States
Magistrate Judge conduct any and all further proceedings in the case,
including trial, and to order the entry of final judgment.

(4) Statement of the Case:
Plaintiff’s statement of the case:
      This case involves two segments: the due process conspiracy and
      the foreclosure portion (takings and excessive fine). This case
      involves a long history over a tax issue of less than $2,000. Plaintiff
      alleges that through a series of joint and conspiratorial actions, the
      local township tax assessor, a local county treasurer, and a clerk with
      the Michigan Tax Tribunal worked together to deprive an Estate of its
      PRE credit and cause the ultimate injury in the loss of their family’s
      long-time home. Isabella County and its treasurer are set to sell the
      ≈$200,000 home by auction on July 16, 2019, see
      http://www.isabellacounty.org/tax-sale-information. Plaintiff, a

                                      2
 Case 1:18-cv-01334-RJJ-PJG ECF No. 57 filed 07/09/19 PageID.451 Page 3 of 5




      personal representative of a probate estate, claims violations of due
      process (14th Amendment), a taking (5th Amendment), and excessive
      fine (8th Amendment).

Defendant Pickens / Isabella County statement of the case:
     Defendants rely upon the answer to plaintiff’s complaint, the
     affirmative defenses and the motion and brief for summary judgment
     which has been filed.

Defendant DePriest statement of the case:
     DePriest relies upon her answer, her affirmative defenses and her
     motion and brief for summary judgment which have previously been
     filed in this matter. Furthermore, DePriest relies upon Michigan Law
     which requires a landowner to sign an affidavit to have the Personal
     Residence Exemption applied to real property and any allegation of
     any conspiracy is a stretch at the least and is probably closer to a
     shakedown tactic with regard to DePriest. None of Plaintiff’s other
     claims relate to DePriest.

Defendant Peter Kopke’s statement of the case:
     Defendant Kopke relies upon his answer to plaintiff’s complaint, his
     affirmative defenses, and his motion and brief for summary
     disposition which have previously been filed in this matter. Kopke had
     no involvement in the events underlying this case beyond fielding
     routine administrative queries in his official role of chief clerk for the
     Michigan Tax Tribunal. Kopke was not involved in any conspiracy
     relating to the plaintiff.

(5) Joinder of Parties and Amendment of Pleadings: The parties
expect to file all final motions for joinder of parties to this action and to file
all motions to amend the pleadings by the close of discovery.

(6) Disclosures and Exchanges: All Rule 26 disclosures due as follows:

Fed.R.Civ.P. 26(a)(1) disclosures:                        August 2, 2019
Fed.R.Civ. P. 26(a)(2) disclosures:                       September 6, 2019
Fed.R.Civ.P. 26(a)(3) disclosures:                        November 1, 2019
Initial Disclosure of potential lay witnesses:            August 2, 2019




                                         3
 Case 1:18-cv-01334-RJJ-PJG ECF No. 57 filed 07/09/19 PageID.452 Page 4 of 5




(7) Discovery: The parties believe that all discovery proceedings can
be completed by December 27, 2019. The parties recommend the following
discovery plan: general open discovery at mutually and reasonable dates
as required by the Fed. Rs. Civ. P.

(8) Motions: The parties anticipate that all dispositive motions will be filed
by January 31, 2020 (being after the close of discovery). The parties
acknowledge that it is the policy of this Court to prohibit the consideration of
non-dispositive discovery motions unless accompanied by a certification
that the moving party has made a reasonable and good faith effort to reach
agreement with opposing counsel on the matters set forth in the motion.

(9) Alternative Dispute Resolution: The parties recommend that
this case be submitted to the following method(s) of alternative dispute
resolution:

Plaintiff: Mid-discovery voluntary facilitative mediation
Defendant Kopke: Case evaluation
Defendant Pickens/Isabella County: Case evaluation
Defendant Depriest: Case evaluation

(10) Length of Trial: Counsel estimate the trial will last approximately 4
days, total, allocated as follows: 2 days for plaintiff’s case, 2 days for
defendant’s case, 0 days for other parties.

(11) Prospects of Settlement: The status of settlement negotiations is
ongoing. A prior settlement offer was provided but was not accepted by all
parties.

(12) Electronic Document Filing System: All counsel will file via the
Court’s CM/ECF system.

(13) Other: The Michigan Supreme Court has pending before it a case
involving whether a similar process involving excess equity is in violation of
the Fifth Amendment, see Rafaeli, LLC v Oakland Co, 919 NW2d 401
(Mich 2018). The Court has pending before it three motions to dismiss filed
pursuant to Fed. R. Civ. P. 12(b)(6).




                                       4
 Case 1:18-cv-01334-RJJ-PJG ECF No. 57 filed 07/09/19 PageID.453 Page 5 of 5




RESPECTFULLY SUBMITTED:


/s/ Philip L. Ellison                          Date: July 9, 2019
PHILIP L. ELLISON (P74117)
Attorney for Pung/Estate

/s/ Allan C. Vander Laan                       Date: July 9, 2019
ALLAN C. VANDER LAAN (P33893)
BRADLEY C. YANALUNAS (P80528)
Counsel for Pickens / County of Isabella

/s/ William Selesky                            Date: July 9, 2019
WILLIAM SELESKY (P77750)
Department of Attorney General
Counsel for Peter Kopke

/s/ Charles A. Lawler                          Date: July 9, 2019
CHARLES A. LAWLER (P65164)
Counsel for Patricia DePriest




                                     5
